The county attorney filed in the county court of Woods county an information, intending to charge the defendant with a violation of the prohibition law. Upon his arraignment the defendant interposed a general demurrer thereto. Upon considering said demurrer the court gave judgment sustaining the same. From said judgment the state appeals. We have examined the information and it is our opinion that the same does not allege facts sufficient to constitute an offense. The judgment of the county court sustaining the demurrer is therefore affirmed.